The appellant, Hubert Aaron, and Freddie Peak were jointly indicted charged with the theft of an automobile, the property of Ethel Aaron. Based upon a verdict of the jury convicting both defendants, the court rendered judgment of conviction and imposed a sentence upon each, but as to the defendant, Freddie Peak, the sentence was suspended and the defendant placed on probation for a period of four years, conditioned upon his good and lawful conduct in the meantime, and from this judgment he does not take an appeal, but the defendant, Hubert Aaron, does appeal from the judgment and sentence.
The indictment was regular and in Code form, duly returned into court as a true bill and endorsed by the foreman of the grand jury.
The evidence for the state tended to prove the charge as laid in the indictment, and that for the defendant tended to impeach the testimony of the state's witnesses and to prove the defendant's innocence.
There is no exception of merit in the taking of the testimony, there is no request for the general affirmative charge, and there is no motion for a new trial. In the absence of these and the evidence presenting a question for the jury, there is nothing left for this court to do but to affirm the judgment. Such will be the order. Judgment affirmed.
Affirmed.